MEMORANDUM **
Charles C. Miller appeals from the 36-month sentence imposed upon revocation of supervised release. We have jurisdic*471tion pursuant to 28 U.S.C. § 1291, and we affirm.
Miller contends that the district court erred at sentencing by failing to provide an adequate explanation for his above-Guidelines range sentence, by basing his sentence on clearly erroneous facts, and by failing to consider the Sentencing Guidelines range. We conclude that the district court did not commit procedural error. See United States v. Carty, 520 F.3d 984, 992-93, 996 (9th Cir.2008) (en banc); United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007). To the extent that Miller also contends that the district court erred by failing to first calculate the Sentencing Guidelines range on the record, we conclude that any error did not affect Miller’s substantial rights. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006); United States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008).
Miller also contends that his sentence is substantively unreasonable in light of the applicable 18 U.S.C. § 3553(a) factors. We conclude that Miller’s sentence is substantively reasonable. See Carty, 520 F.3d at 993; United States v. Simtob, 485 F.3d 1058, 1061-1063 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.